Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4,6,8,10,22,23,55-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes(US 2687699) in view of Loose(US 2121128) and Kostival(US 6790467).
Regarding claim 1, Oakes teaches a method for manufacturing a laminated food product comprising:

Separating the first elongated sheet into a series of sheet segments(Cutting roll cuts the sheet into smaller segments, Fig 1(26); col 4, line 8-16).
Serially transporting each sheet segment from the first conveyor to a second conveyor in a second driven direction that is transverse to the first driven direction, whereby each sheet segment is stacked upon an immediately preceding sheet segment(Fig 3, col 4, line 64-70)
Compressing the overlapping dough segments to a desired thickness(col 4, line 70-76)
Oakes teaches forming a laminated food product wherein the series of sheet segments are stacked upon an immediately preceding sheet segment and further compressed. Oakes does not specifically teach depositing a strip of a second foodstuff upon a portion of an upper surface of the first elongated sheet in a direction parallel to the first driven direction while transporting the first elongated sheet in the first direction.
Oakes also does not teach when stacking the sheet segments the strip of the second foodstuff is encapsulated between the first foodstuff of the immediately preceding sheet segment. Oakes also does not specifically teach separating the second elongated sheet  into a plurality of food product body units. 
However, Loose teaches 

depositing a first elongated sheet(p.3, step 3; dough sheets are deposited on a conveyor in an overlapping fashion);
transporting the first foodstuff in a first driven direction(p.2, col 1, ln 20-33);
depositing a second foodstuff upon a portion of an upper surface of the first elongated sheet; transporting the first foodstuff with the second foodstuff deposited thereupon in the first driven direction(p. 3, step 4; filling is added to the exposed surfaces of the dough sheets);
overlapping the sheet segments so that each subsequent sheet segment is stacked upon an immediately preceding sheet segment and the strip of the second food stuff of the immediately preceding sheet segment is encapsulated between the first food stuff of a immediately preceding sheet segment and the first foodstuff of the subsequent sheet segment(p.2, 1st col, line 57-67)
compressing the subsequent and immediately preceding sheet segments to form a second elongated sheet including a layer of the second food stuff encapsulated between a first layer of the first foodstuff and a second layer of the fist foodstuff(p.2, 1st col, line 67-74);
separating the second elongated sheet into a plurality of food product body units(p.4, step 9; cutting the laminated dough sheets).

Loose does not specifically teach that filling(second foodstuff) is spaced apart from (i) the first edge of the first elongated sheet by a first distance and (ii) the second edge of the first elongated sheet by a second distance different from the first distance. 
However, claim1 merely recites that the second foodstuff is spaced apart from the first edge of the first elongated sheet by a first distance and (ii) the second edge of the first elongated sheet by a second distance different from the first distance. The claim language does not recite the exact degree of difference and therefore allows for a negligible difference between the two distances. In other words, the first distance could be different from the second distance by the matter of a millimeter or a micron, which would render the two distances as virtually identical to the naked eye.

Furthermore, Loose teaches that the apparatus comprises a spreading apparatus that spreads the filling over the sheet of dough (p.2, col 1, ln 34-56). Loose also teaches that the fillings are “to be applied in quantities sufficient to give the product a palatable flavor or taste or in such quantities as desired”(p.3, step 4).
Therefore, it would have been obvious to adjust the amount and placement of the filling(second foodstuff) on the elongated sheet of Oakes and Loose in order to achieve a palatable flavor and taste as taught in Loose. For example, one of ordinary skill in the art could have the filling slightly off center, i.e. spaced apart from (i) the first edge of the first elongated sheet by a first distance and (ii) the second edge of the first elongated sheet by a second distance different from the first distance.  One of ordinary skill in the art could easily control the amount and placement of the filling using the hopper and spreader device of Loose. 
Furthermore, Kostival teaches a ready to bake dough with a shaped, coextruded filling(abstract). Kostival teaches that the filling can have a variety of shapes such as rectangles, triangles, hexagons, pentagons, etc(col 6, line 41-65; Fig 1-14). It would have been obvious to adjust the shape and location of the filling(second foodstuff) in Oakes and Loose since a wide variety of filling shapes are acceptable to the consumer as taught in Kostival. 
Regarding claims 2,4,6,8,55-59, Oakes does not teach that the second elongated sheet comprises the claimed thicknesses. However, Loose teaches that the second 
Therefore, it would have been obvious to adjust the number of layers in the second elongated sheet segment depending on the thickness desired in the final dough product. 
	Regarding claim 10, Loose renders obvious applying a second foodstuff upon the width of the first elongated sheet of Oakes. Loose teaches a hopper(dispenser) that applies the filling material(second foodstuff) over the dough sheets(p.2, col 1, ln 34-44). Loose also teaches a spreading means for forming a strip of filling over the dough sheets(p.2, col 1, ln 34-56). 
	Regarding claims 22,23,70-72 Loose renders obvious applying a second foodstuff upon the width of the first elongated sheet of Oakes. Loose is silent on forming a second foodstuff deposit receiving channel in the upper surface of the first elongated sheet. However, since the filling is liquid in nature and Loose intends for the filling to remain encapsulated in the dough after compression, it would have been obvious to form a receiving channel in the first elongated sheet to prevent the filling from escaping during compression. 
	It would have been obvious to adjust the amount of filling in the cavity, i.e. entirely fill, partially fill, or over fill depending on the amount of filling desired by the consumer. The amount of filling is entirely based on consumer taste and can easily be adjust based on the flow rate of the hopper feed gate(p.2, col 2, ln 45-48). 
	Regarding claim 59, Loose does not specifically teach that the width of the second foodstuff is less than the width of the first foodstuff. However, since Loose 
	 
	Regarding claim 60, Loose renders obvious applying a filling on the first elongated sheet of Oakes. Loose does not specifically teach that the second foodstuff is flowed “without interruption.” However, it would have been obvious to adjust the flow of the filling depending on the amount of filling desired in the laminated product. For example, Loose teaches the use of feed gates to control the flow of filling from the hoppers(p.2, col 1, ln 45-52). 
Regarding claim 61, Loose renders obvious applying a filling on the first elongated sheet of Oakes. Loose does not specifically teach that the second foodstuff is flowed “with interruption.” However, it would have been obvious to adjust the flow of the filling depending on the amount of filling desired in the laminated product. For example, Loose teaches the use of feed gates to control the flow of filling from the hoppers(p.2, col 1, ln 45-52).
Regarding claims 62,63,66, Loose renders obvious applying a filling on the first elongated sheet of Oakes. Loose does not specifically teach the width of the strip of second foodstuff. However, it would have been obvious to adjust the width of the filling(second foodstuff) depending on the amount of filling desired and in order to prevent the filling from potentially leaking from the dough product. 

Regarding claim 67, Loose does not specifically teach that the second foodstuff that is deposited upon the portion of the upper surface of the foodstuff may be aligned with a leading edge of the first foodstuff. However, it would have been obvious to adjust the placement of the filling depending on the overall amount of filling desired by the consumer and nature of the filling(i.e. thickness and tendency to run during compression). 
Regarding claims 68 and 69, Loose teaches that the filling(second foodstuff) can be a number of different materials(p.2, col 1, ln 54-56). Loose also teaches the use of multiple dispensing hoppers(p.2, col 1, ln 34-44). Therefore, it would have been obvious to have two different strips of second foodstuff in order to have a variety and mix of flavors. It would have been obvious to adjust the width of the filling(second foodstuff) depending on the amount of filling desired and in order to prevent the filling from potentially leaking from the dough product.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
The applicant argues that Loose does not teach the second foodstuff being offset towards one edge of the foodstuff. The applicant argues that this “precise placement” of the strip of second foodstuff ensures that the second foodstuff will be fully encapsulated within layers of the first foodstuff.
However, first, the applicant is not claiming a “precise placement” of the second food stuff. Claim 1 only recites that the second foodstuff is spaced apart from (i) the first edge of the first elongated sheet by a first distance and (ii) the second edge of the first elongated sheet by a second distance different from the first distance. This claim contains no actual amounts and only dictates that the second distance has to be different than the first distance. Under this rationale, the second distance could be a matter of a millimeter or micron different than the first distance. As such, the applicant hasn’t shown that the mere fact that there is a difference between the first distance and second distance produces anything unexpected. 
Second, the instant spec provides no evidence or discussion about the placement of the filling being critical for ensuring encapsulation of the second food stuff. Paragraphs 133 and 134 and figure 1B merely show that the filling is off-set and do not discuss the criticality of this feature.
Third, the applicant hasn’t demonstrated that having the strip of second foodstuff being slightly offset provides better encapsulation of the filling versus having the filling in the center as is customary in the prior art. As such, it doesn’t appear that Loose has any 
Fourth, as stated above, the applicant is only claiming that the first distance is different than the second distance, which allows for a negligible difference between the two distances. Since, no method is perfect and the filling is liquid-like and runny in nature, one of ordinary skill in the art would expect at least some of the second foodstuff in the dough sheets to be slightly off-set. Therefore, it is highly likely that Oakes and Loose already meet the claim limitations due to the imperfect nature of filling operations and the broadness of the claims. 
Fifth, the claims limitations are not commensurate in scope with applicant’s alleged results. Claim 1 does not recite the nature of the second foodstuff. Therefore, the second foodstuff could be solid in nature, paste-like or liquid. The filling also could have a number of different ingredients that would affect its behavior when encapsulated. 
In summary, the applicant has not shown that any difference between the first and second distance would provide better encapsulation than the prior art. In the absence of unexpected results, it would have been obvious to adjust the placement and amount of the filling depending on the flavor and design of the encapsulated food product as taught in Loose and Kostival. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791